The statutory lien of an attorney is not limited to the proceeds of the action in which the services are rendered but attaches to his “ client’s cause of action ” and to any recovery thereon even though in a different action. (See section 475 of the Judiciary Law and Matter of Board of Water Supply of City of New York, 179 App. Div. 877.) Order unanimously reversed with twenty dollars costs and disbursements to the appellant, and the matter remitted to Hon. James A. O’Gorman, official referee, to be disposed of on the merits. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.